Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This is a corrected NOA to correct the dependency of claims 4 and 5
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 4, 5, 8, and 30 are pending and are allowed herein.
Claims 6, 7, and 19-29 are cancelled herein.
The requirement for election/restriction is withdrawn herein and any withdrawn claims that are not cancelled are rejoined.
Authorization for this Examiner’s amendment was given in an interview with Robert Siminski on 01/15/2021.
The application has been amended as follows: 
1. (Currently Amended) A method for inhibiting, reducing or ameliorating neurodegeneration associated with the brain or the spinal cord in a subject in need thereof, the method comprising: 
administering to said subject a therapeutically effective amount of zinc-desferrioxamine B complex , 
wherein the subject suffers from a neurodegenerative disease, disorder or condition associated with the brain or spinal cord, and said neurodegenerative disease, disorder or condition is Parkinson's disease, Alzheimer's disease, amyotrophic lateral sclerosis, Huntington's disease, or age-related brain degeneration.
4. (Rejoined – Currently Amended) The method of  claim 1, comprising administering a combination of Zn-DFO complex and Ga-DFO complex, wherein the quantitative ratio of said Zn-DFO complex to said Ga-DFO complex in said combination is in a range of 100:1 to 1:100.  
5. (Rejoined – Currently Amended) The method of  claim 1, comprising administering a combination of Zn-DFO complex, Ga-DFO complex, and at least one additional metal-DFO complex.
6. (Cancelled)
7. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Cancelled)
22. (Cancelled)
23. (Cancelled)
24. (Cancelled)
25. (Cancelled)
26. (Cancelled)
27. (Cancelled)
28. (Cancelled)
29. (Cancelled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art remains Chevion et al (WO 2011/021203).  Chevion, while teaching the use of desferrioxamine complex, the prior art does not provide good and sufficient motivation for utilizing the zinc-desferrioxamine B complex as instantly claimed for a patient that is specifically suffering from the conditions set forth in the newly amended claim 1.  Further, the prior art does not suggest the treatment of the listed conditions with the specific zinc-desferrioxamine B complex without the use of improper hindsight reconstruction for at least the reason that the use of desferrioxamine for the treatment of said conditions is taught as being, at least in part, for the binding ability of the desferrioxamine with zinc in the system, therefore, the method of administering the already bound zinc-desferrioxamine B complex goes counter the conventional understanding.  For at least this reason, the instant claims are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611